                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                           WESTERN DIVISION


DEWAYNE CORTEZ WATERS,                       )
                                             )
       Plaintiff,                            )
                                             )
VS.                                          )          No. 19-2125-JDT-cgc
                                             )
SHELBY COUNTY,                               )
                                             )
       Defendant.                            )


               ORDER DIRECTING ENTRY OF JUDGMENT,
      CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH
         AND NOTIFYING PLAINTIFF OF APPELLATE FILING FEE


       Plaintiff DeWayne Cortez Waters, a prisoner acting pro se, filed a civil complaint

on February 20, 2019. (ECF No. 1.) The Court subsequently issued an order granting

leave to proceed in forma pauperis and assessing the civil filing fee pursuant to the Prison

Litigation Reform Act (PLRA), 28 U.S.C. §§ 1915(a)-(b). (ECF No. 5.)

       On February 26, 2019, the Court issued an order dismissing the complaint for failure

to state a claim but granting leave to file an amended complaint within 21 days. (ECF

No. 6.) The order notified Waters that if he “fails to file an amended complaint within the

time specified, the Court will assess a strike pursuant to 28 U.S.C. § 1915(g) and enter

judgment.” (Id. at 7.) However, Waters has not filed an amended complaint, and the time

within which to do so has expired. Therefore, judgment will be entered in accordance with
the February 26, 2019, order dismissing the complaint for failure to state a claim pursuant

to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1).

       Pursuant to 28 U.S.C. § 1915(a)(3), the Court must also consider whether an appeal

by Waters in this case would be taken in good faith. The good faith standard is an objective

one. Coppedge v. United States, 369 U.S. 438, 445 (1962). The same considerations that

led the Court to dismiss this case for failure to state a claim also compel the conclusion that

an appeal would not be taken in good faith. Therefore, it is CERTIFIED, pursuant to 28

U.S.C. § 1915(a)(3) and Federal Rule of Appellate Procedure 24(a), that any appeal in this

matter by Waters would not be taken in good faith.

       The Court must also address the assessment of the $505 appellate filing fee if Waters

nevertheless appeals the dismissal of this case. A certification that an appeal is not taken

in good faith does not affect an indigent prisoner plaintiff’s ability to take advantage of the

installment procedures contained in § 1915(b). See McGore v. Wrigglesworth, 114 F.3d

601, 610-11 (6th Cir. 1997), partially overruled on other grounds by LaFountain, 716 F.3d

at 951. McGore sets out specific procedures for implementing the PLRA, §§ 1915(a)-(b).

Therefore, Waters is instructed that if he wishes to take advantage of the installment

procedures for paying the appellate filing fee, he must comply with the procedures set out

in the PLRA and McGore by filing an updated in forma pauperis affidavit and a current,

certified copy of his inmate trust account for the six months immediately preceding the

filing of the notice of appeal.




                                              2
       For analysis under 28 U.S.C. § 1915(g) of future filings, if any, by Waters, this is

the second dismissal of one of his cases as frivolous or for failure to state a claim.1 This

strike shall take effect when judgment is entered. See Coleman v. Tollefson, 135 S. Ct.

1759, 1763-64 (2015).

       The Clerk is directed to prepare a judgment.

IT IS SO ORDERED.
                                                   s/ James D. Todd
                                                  JAMES D. TODD
                                                  UNITED STATES DISTRICT JUDGE




       1
        Plaintiff previously filed Waters v. Shelby Cnty., No. 2:19-cv-02126-JDT-cgc (W.D.
Tenn. Feb. 27, 2019) (dismissed for failure to state a claim).

                                              3
